

115 HR 2680 IH: Small Business Tax Relief and Jobs Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2680IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Crist (for himself and Mr. Thomas J. Rooney of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a credit against tax for certain small
			 businesses hiring new employees.
	
 1.Short titleThis Act may be cited as the Small Business Tax Relief and Jobs Act of 2017. 2.Credit for wages for new hires for certain small businesses (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45S.Wages for new hires for certain small businesses
 (a)In generalFor purposes of section 38, the new hire small business credit determined under this section for the taxable year is an amount equal to 3.825 percent of the qualified wages paid or incurred by an eligible small business for such year.
 (b)DefinitionsFor purposes of this section— (1)Qualified wages (A)In generalThe term qualified wages means wages paid or incurred by the taxpayer for services rendered by a qualified employee during a qualified year.
 (B)Qualified employeeThe term qualified employee means, with respect to an employer with respect to a qualified year, an employee hired during the hiring year for such qualified year who is not an individual described in section 51(i)(2).
								(C)Limitations
 (i)WagesThe amount of the qualified first-year wages which may be taken into account with respect to any employee shall not exceed $100,000 per year.
 (ii)EmployeesAn eligible small business may not take into account qualified wages for more than 3 employees in a year.
 (2)WagesThe term wages has the meaning given to such term by subsection (b) of section 3306 (determined without regard to any dollar limitation contained in such section).
 (3)Qualified yearThe term qualified year means, with respect to an employee and an employer— (A)a year (the hiring year) in which such employee was first employed by such employer, and
 (B)each year during the two-year period following such hiring year. (4)Eligible small businessThe term eligible small business means any person if—
 (A)the gross receipts of such person for the preceding taxable year did not exceed $1,500,000, and (B)such person employed not more than 20 full-time employees during the preceding taxable year.
 (c)Application of certain rulesRules similar to the rules of subsections (f), (g), (i), (j), and (k) of section 51, and section 52, shall apply for the purposes of this section.
 (d)SunsetThis section shall not apply to amounts paid or incurred after December 31, 2022.. (b)Denial of double benefitsSubsection (a) of section 280C of such Code is amended by inserting , 45S(a) after 46P(a).
			(c)Conforming amendments
 (1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36), and inserting , plus, and by adding at the end the following new paragraph:  (37)the new hires small business credit determined under section 45S..
 (2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 45S. Wages for new hires for small businesses..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 